Citation Nr: 1102767	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for Raynaud's syndrome.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to February 
1988 and from September 1988 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2006 rating decision.  This decision was 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, although the attached cover 
letter was furnished by the Atlanta, Georgia VARO.  The case has 
since been transferred to the Winston-Salem, North Carolina VARO.  

The claim for a higher initial evaluation for Raynaud's syndrome 
is addressed in the REMAND section of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The Veteran's migraine headaches are productive of characteristic 
prostrating attacks at least once per month, but the evidence 
does not reflect very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to the Veteran's initial service connection claim was 
furnished in July 2006, prior to the date of the issuance of the 
appealed rating decision.  In this letter, the Veteran was 
notified of VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A further letter 
containing the applicable diagnostic criteria was furnished in 
May 2008, prior to the issuance of the October 2008 Statement of 
the Case.  As this case concerns initial evaluations and comes 
before the Board on appeal from the decision which also granted 
service connection, there can be no prejudice to the Veteran 
resulting from notice deficiencies for the service connection 
claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General 
Counsel held that separate notification is not required for 
"downstream" issues following a service connection grant, such 
as initial rating and effective date claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has obtained records 
corresponding to all treatment described by the Veteran.  
Additionally, the Veteran was afforded multiple VA examinations 
that were fully adequate for the purpose of determining the 
symptoms and severity of her migraine headaches.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not informed 
VA of any increase in the severity of this disability since the 
June 2008 VA examinations.  See VAOPGCPREC 11-95 (April 7, 1995).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

38 C.F.R. § 4.124a, Diagnostic Code 8100 addresses migraine, 
including migraine headaches.  Under this section, migraine with 
less frequent attacks than the criteria for a 10 percent 
evaluation are rated as zero percent disabling.  Characteristic 
prostrating attacks averaging one in two months over the last 
several months are evaluated as 10 percent disabling.  A 30 
percent evaluation contemplates characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent evaluation is assigned for migraine 
with very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

In this case, the Board finds that the evidence of record has 
consistently shown that the Veteran's migraine headaches are 
productive of characteristic prostrating attacks averaging no 
less than one in two months.  The July 2006 VA general medical 
examination report indicates that her migraine headaches occurred 
two to three times per month, were not relieved by medications, 
and were considered "incapacitating" in nature insofar as she 
lost two to three days per month from work due to the headaches.  
A January 2007 VA treatment record indicates that she had daily 
headaches, with a migraine headache several times per month.  
During VA treatment in April 2008, she reported "intermittent 
usually left sided pounding headaches accompanied by nausea, 
photophobia, and sonophobia" two to three times per month.  A 
June 2008 VA neurological examination report indicates that she 
missed approximately one day of work per month because of 
headaches.  At that time, she reported headaches about three 
times per month, lasting up to two days.  It therefore follows 
that the Veteran's headaches have been shown to result in 
characteristic prostrating attacks occurring on an average of at 
least one per month during the pendency of this appeal.  A 30 
percent initial evaluation is thus warranted for the entire 
appellate period.

The Board has considered whether an even higher evaluation is 
warranted.  However, there has been no demonstration of very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  The July 2006 examination 
report indicates that the Veteran was working as a contractor and 
was able to perform a full range of activities of daily living, 
although she had hired somebody to do lawn work.  In April 2008, 
she reported working as a public health technician and indicated 
that the use of Topomax had cut down on the severity of her 
headaches.  The June 2008 examination report indicates that she 
was working for an environmental company on a full-time basis and 
was using Zomig and Topamax.  While the Board is cognizant that 
the Veteran has, at several junctures, reported migraine 
headaches occurring more than once per month, the "economic 
inadaptability" has been limited to missing, at most, three days 
from full-time work per month on account of incapacitating 
headaches.  On balance, the Board thus finds that this disability 
picture is more consistent with the criteria for a 30 percent 
initial evaluation than with the criteria for a 50 percent 
initial evaluation.  

Furthermore, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with her employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  A 30 percent disability 
evaluation is sufficient to contemplate the economic disruption 
of missing one to three days of work per month, particularly as 
the Veteran has continued to work on a full-time basis.  As such, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Moreover, as Veteran has been working throughout the pendency of 
this appeal, this case does not raise a claim for a total 
disability rating due to individual unemployability resulting 
from service-connected disability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

Overall, the evidence supports an initial evaluation of 30 
percent, but not more, for migraine headaches.  To that extent, 
the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.  


ORDER

A 30 percent initial evaluation for migraine headaches is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND

38 C.F.R. § 4.104, Diagnostic Code 7117 addresses Raynaud's 
syndrome.  A 10 percent evaluation is warranted for 
characteristic attacks occurring one to three times a week.  A 20 
percent evaluation contemplates characteristic attacks occurring 
four to six times a week.  A 40 percent evaluation is in order 
for characteristic attacks occurring at least daily.  A 60 
percent evaluation is warranted for two or more digital ulcers 
and a history of characteristic attacks.  A 100 percent 
evaluation contemplates two or more digital ulcers plus 
autoamputation of one or more digits and history of 
characteristic attacks.  

For purposes of Diagnostic Code 7117, "characteristic attacks" 
consist of sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  These evaluations are for the disease as a 
whole, regardless of the number of extremities involved or 
whether the nose and ears are involved.

In this case, the Veteran has reported frequent symptoms 
affecting all four extremities.  Prior to a June 2008 VA arteries 
and veins examination (indicating characteristic attacks one to 
three times per week), however, the pertinent treatment and 
examination reports of record did not contain sufficient 
clarification as to the nature and frequency of any 
"characteristic attacks," as defined under Diagnostic Code 
7117.  Several treatment records, however, indicate daily 
symptoms.  A March 2006 service treatment record, dated just 
prior to the Veteran's separation from service, indicates ongoing 
pain in the feet with cold temperatures below 50 degrees, "less 
degree" in the fingers.  The July 2006 VA general medical 
examination report contains a notation of "daily" attacks 
involving both feet; however, while the Veteran reported such 
symptoms as cold sensitivity of the feet and fingertips and tips 
of toes turning pale and blue, it is not at all clear that such 
symptoms, corresponding to the criteria of Diagnostic Code 7117, 
were occurring on a daily basis.  Moreover, in August 2007, the 
Veteran reported chronic coldness and tingling sensation of the 
feet due to Raynaud's syndrome.  

In an August 2010 informal hearing presentation, the Veteran's 
representative cited to the findings of "daily" symptoms as a 
basis for a higher initial evaluation.  In order to provide the 
Veteran with every consideration in conjunction with this appeal, 
including the question of a "staged" rating pursuant to 
Fenderson, it is essential that greater clarification be made of 
the nature of the symptoms reported prior to June 2008.  See 
Singleton v. Shinseki, 23 Vet. App. 376 (2010).  The central 
question for the Board is whether the "daily" symptoms 
described prior to that date equated to "characteristic 
attacks" or instead reflected a less clinically significant 
disability picture for which a higher initial rating would not be 
warranted.  This determination is best made through a new VA 
examination of the Veteran, encompassing an interview of her and 
a review of the claims file, and an opinion as to the clinical 
significance of the symptoms of Raynaud's syndrome throughout the 
pendency of the appeal.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (when the medical evidence of record is 
insufficient, the Board must supplement the record by seeking an 
advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions).

The Board also has some concerns about the information provided 
to the Veteran in a May 2008 notice letter.  In that letter, the 
RO purported to provide her with the criteria of Diagnostic Code 
7117.  The provided criteria, however, are incorrect and do not 
match the criteria of Diagnostic Code 7117 that have been in 
effect during the pendency of this appeal.  The information 
provided about the treatment of bilateral disabilities is 
particularly misleading, as Diagnostic Code 7117 clearly reflects 
that evaluations under this section are for the disease as a 
whole, regardless of the number of extremities involved.  The RO 
did list and consider the correct criteria of Diagnostic Code 
7117 in the October 2008 Statement of the Case.  However, to 
ensure beyond doubt that there has been no prejudice to the 
Veteran from the initial misinformation, the Board finds that a 
corrective notice letter would be helpful in this particular 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be furnished with a 
notice letter including the full criteria 
of Diagnostic Code 7117 and should again be 
notified of the relative duties of VA and a 
claimant in developing a claim for 
benefits.  

2.  Then, after undertaking any additional 
development deemed necessary in light of 
the Veteran's response, if any, to the 
corrective notice letter, the Veteran 
should be afforded a VA arteries and veins 
examination, conducted by an appropriate 
examiner who has reviewed the claims file 
(including the service treatment records).

Following the claims file review, an 
interview of the Veteran, and a physical 
examination, the examiner is requested to 
provide information as to the current 
frequency of characteristic attacks of 
Raynaud's syndrome, with attention to such 
symptoms as sequential color changes of the 
digits of one or more extremities lasting 
minutes to hours; and pain and 
paresthesias, precipitated by exposure to 
cold or by emotional upsets.  The examiner 
is also requested to review the claims file 
and to quantify (i.e., one to three times 
per week, or more often), to the extent 
possible, the frequency of "characteristic 
attacks" manifested by the noted symptoms 
prior to the June 2008 VA examination.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten report.

3.  Then, the claim for an initial 
evaluation in excess of 10 percent for 
Raynaud's syndrome must be readjudicated.  
If the determination remains less than 
fully favorable, the Veteran and her 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before this 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


